UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4723 Dreyfus Treasury & Agency Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Treasury & Agency Cash Management October 31, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills42.2% of Purchase (%) Amount ($) Value ($) 11/5/09 0.32 200,000,000 199,992,889 11/19/09 0.37 1,000,000,000 999,816,000 11/27/09 0.30 277,480,000 277,419,879 12/3/09 0.27 1,000,000,000 999,756,667 12/17/09 0.69 623,000,000 622,450,722 12/24/09 0.24 492,000,000 491,828,633 1/28/10 0.25 750,000,000 749,541,667 2/4/10 0.27 200,000,000 199,857,500 4/1/10 0.34 340,000,000 339,520,155 4/22/10 0.17 400,000,000 399,675,111 5/6/10 0.52 100,000,000 99,731,333 6/17/10 0.31 500,000,000 499,018,333 Total U.S. Treasury Bills (cost $5,878,608,889) U.S. Treasury Notes10.3% 2/1/10 0.29 150,000,000 150,678,000 2/16/10 0.38 175,000,000 177,222,136 2/16/10 0.42 238,000,000 242,204,213 3/1/10 0.35 158,100,000 158,958,988 3/31/10 0.36 70,000,000 70,397,811 5/17/10 0.56 75,000,000 76,592,548 6/1/10 0.27 250,000,000 253,397,960 8/31/10 0.29 300,000,000 305,086,856 Total U.S. Treasury Notes (cost $1,434,538,512) Repurchase Agreements47.4% Banc of America Securities LLC dated 10/30/09, due 11/2/09 in the amount of $900,004,500 (fully collateralized by $2,310,686,257 Government National Mortgage Association, 3%-17%, due 12/15/09-11/15/51, value $918,000,000) 0.06 900,000,000 900,000,000 Barclays Financial LLC dated 10/30/09, due 11/2/09 in the amount of $1,052,005,260 (fully collateralized by $445,551,100 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $461,040,006 and $602,055,900 U.S. Treasury Notes, 1.13%-6.50%, due 2/15/10-6/30/11, value $612,000,050) 0.06 1,052,000,000 1,052,000,000 BNP Paribas dated 10/30/09, due 11/2/09 in the amount of $400,002,000 (fully collateralized by $128,204,900 U.S. Treasury Bonds, 4.25%-8.88%, due 2/15/19-5/15/39, value $151,740,351 and $248,278,700 U.S. Treasury Notes, 2%-4%, due 11/15/09-8/15/18, value $256,259,675) 0.06 400,000,000 400,000,000 Calyon Securities (USA) dated 10/30/09, due 11/2/09 in the amount of $295,001,721 (fully collateralized by $24,870,100 U.S. Treasury Bills, due 4/1/10, value $24,855,203, $94,530,000 U.S. Treasury Bonds, 3.50%-4.50%, due 2/15/39-8/15/39, value $97,233,422 and $172,617,300 U.S. Treasury Notes, 3.63%-3.88%, due 5/15/10-6/15/10, value $178,811,447) 0.07 295,000,000 295,000,000 Credit Suisse (USA) Inc. dated 10/30/09, due 11/2/09 in the amount of $186,000,930 (fully collateralized by $181,779,200 U.S. Treasury Notes, 2.88%-4.50%, due 5/15/10-6/30/10, value $189,724,281) 0.06 186,000,000 186,000,000 Credit Suisse (USA) Inc. dated 10/30/09, due 11/2/09 in the amount of $573,003,343 (fully collateralized by $1,110,876,727 Government National Mortgage Association, 4%-8.50%, due 9/15/11-10/20/39, value $584,462,766) 0.07 573,000,000 573,000,000 Deutsche Bank Securities dated 10/30/09, due 11/2/09 in the amount of $600,003,000 (fully collateralized by $874,050,246 Government National Mortage Association, 4%-7%, due 7/20/37-10/15/39, value $612,000,001) 0.06 600,000,000 600,000,000 Goldman, Sachs & Co. dated 10/30/09, due 11/2/09 in the amount of $100,000,417 (fully collateralized by $109,487,372 Government National Mortgage Association, 2.63%-4%, due 4/20/34-10/20/39, value $102,000,000) 0.05 100,000,000 100,000,000 HSBC USA Inc. dated 10/30/09, due 11/2/09 in the amount of $300,001,250 (fully collateralized by $306,730,000 U.S. Treasury Notes, 3%, due 9/30/16, value $306,003,818) 0.05 300,000,000 300,000,000 JP Morgan Chase & Co. dated 10/30/09, due 11/2/09 in the amount of $1,200,006,000 (fully collateralized by $2,012,225,204 Government National Mortgage Association, 3.50%-12.50%, due 5/15/10-8/15/51, value $1,224,000,051) 0.06 1,200,000,000 1,200,000,000 RBS Securities dated 10/30/09, due 11/2/09 in the amount of $400,002,000 (fully collateralized by $389,995,000 U.S. Treasury Bonds, 4.50%, due 5/15/38, value $408,002,416) 0.06 400,000,000 400,000,000 Societe Generale dated 10/30/09, due 11/2/09 in the amount of $600,003,500 (fully collateralized by $269,396,196 Government National Mortgage Association, 5%-6%, due 11/15/34-5/15/39, value $133,447,741, $173,200,000 Treasury Inflation Protected Securities, 1.25%-2.38%, due 4/15/14-1/15/17, value $190,990,004, $107,686,200 U.S. Treasury Bills, due 6/10/10-8/26/10, value $107,529,172, $89,797,000 U.S. Treasury Bonds, 4.50%, due 5/15/38, value $95,359,877 and $85,800,000 U.S. Treasury Notes, 1.75%, due 3/31/14, value $84,676,904) 0.07 600,000,000 600,000,000 Total Repurchase Agreements (cost $6,606,000,000) Total Investments (cost $13,919,147,401) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. The portfolio may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the portfolios agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the portfolios custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the portfolio will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the portfolio maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Treasury & Agency Cash Management By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 By: /s/ James Windels James Windels Treasurer Date: December 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
